DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 20 has been amended.  Claims 1-20 are pending and are examined herein on the merits for patentability.  

Response to Arguments
Applicant’s arguments have been fully considered and are found to be persuasive in view of Applicant’s showing that text relied upon in the previous Office Action was not available as prior art until 29 December 2017.  The previous rejections are withdrawn.  New grounds of rejection are set forth herein, in view of further consideration of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites wherein the quantitative scoring method includes calculating a score from the radiotracer uptake of the heart either 2-dimensionally on a planar image or 3-dimensionally on tomographic images, etc.  However, claim 1 from which claim 2 depends, limits the quantitative scoring method that uses emission tomography.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (J. Cardiac Failure, August 01, 2017, 23(8) Supplement S46-47 (abstract)) in view of Bokhari et al. (Circ Cardiovasc Imaging., 2013 March 1, 6(2), p. 195–201).
The instant claims are directed to a method for detecting hydroxychloroquine-mediated cardiotoxicity in a subject, the method comprising administering a radiotracer to the subject; acquiring an image to detect the presence or absence of hydroxychloroquine-mediated cardiotoxicity in the subject; determining an extent of the cardiotoxicitv in the subject if cardiotoxicitv is present, wherein the extent of the cardiotoxicitv includes an estimate of the amount of hydroxychloroquine in the heart of the subject, and wherein the extent of the cardiotoxicitv is determined using a quantitative scoring method that uses emission tomography; or a system for detecting hydroxychloroquine-mediated cardiotoxicity in a subject, the system comprising a radiotracer comprising PYP, an injector configured to administer the radiotracer to the subject; an emission tomography imaging system, and an image acquired from the emission tomography imaging system, wherein the image provides information about the presence or absence of hydroxychloroquine-mediated cardiotoxicity in the subject and wherein the image is suitable for determining an extent of the cardiotoxicity using a quantitative scoring method.
Chang teaches that cardiac amyloidosis is an infiltrative process most commonly caused by abnormal deposition of precursor proteins from monoclonal light chain (AL) or transthyretin (hereditary ATTRmt or wild-type ATTRwt). ATTRwt is increasingly recognized as an important cause of heart failure, especially in those over age 60, but diagnosis is challenging and historically often required cardiac biopsy. Bone scintigraphy using 99mtechnetium-labeled pyrophosphate (99mTc-PYP) has been reported to have high specificity at 99% for ATTR in studies to date. Nuclear scintigraphy is now accepted as an alternate to tissue diagnosis of ATTR when appropriate clinical and imaging criteria are met. However, the true specificity of 99mTc-PYP scan for the diagnosis of ATTR is unclear, as most studies have consisted of cohorts with a high pre-test probability. We present a case of hydroxychloroquine-mediated cardiotoxicity, a previously unrecognized cause of a false positive PYP scan for ATTR. 
Case presentation: A 69 year-old woman with Sjogren syndrome on hydroxycholoquine for 15 years presented with new-onset congestive heart failure. Transthoracic echocardiogram (Fig. 1A and 1B) suggested findings of cardiac amyloidosis, showing concentric left ventricular wall thickening and abnormal global averaged longitudinal peak systolic strain at -10%, most preserved at the apex. On 99mTc-PYP scintigraphy (Fig. 1C), heart to contralateral ratio was positive at 1.8 (>1.3 considered positive) for ATTR and prominent left ventricular lateral wall uptake on axial fused single-photon emission computed tomography/computed tomography imaging (Fig. 1D). An endomyocardial biopsy was performed. Hematoxylin and eosin-stained sections showed marked sarcoplasmic vacuolization of cardiac myocytes. Amyloid was absent. Electron microscopy demonstrated myelinoid and curvilinear bodies, consistent with hydroxychloroquine-mediated cardiotoxicity. Conclusion: This case demonstrates that hydroxychloroquine-mediated cardiotoxicity may mimic both the echocardiographic and PYP imaging findings of cardiac ATTR, with the potential for a false positive diagnosis of amyloidosis. We recommend caution when ordering and interpreting a cardiac PYP scan in patients on hydroxychloroquine.
Accordingly, Chang meets the limitations of the instant claims such that a radiotracer was administered to the subject and an image was acquired to detect the presence of hydroxychloroquine-mediated cardiotoxicity.  At least some extent of cardiotoxicity was observed, see Figure 1.  
Chang does not specifically recite the limitation wherein the extent of cardiotoxicity is determined using a quantitative scoring method that used emission tomography.
With regard to claim 3, Chang does not specifically teach serially following the quantitative score from the radiotracer uptake of the heart to determine a change in cardiotoxicity over time or with treatment.
Bokhari teaches that 99mTc-PYP cardiac imaging distinguishes AL from ATTR cardiac amyloidosis and may be a simple, widely available method for identifying subjects with ATTR cardiac amyloidosis. There is a need for development of a noninvasive imaging modality that can diagnose cardiac amyloid, differentiate AL from ATTR subtypes, quantify the extent of myocardial amyloid infiltration, and monitor disease progression and response to treatment. Nuclear scintigraphy holds promise for non-invasive diagnosis and has potential as a tool for ongoing follow-up of disease progression (page 2).
Regarding 99mTc-PYP SPECT Imaging, representative examples of 99mTc-PYP uptake among subjects and controls are shown in Figure 1. Semiquantitative visual cardiac scores were significantly higher in patients with ATTR cardiac amyloidosis than in the AL cohort (2.9±0.06 versus 0.8±0.27; P<0.0001). Two AL patients had more intense uptake than other AL subjects. The first, who was assigned a visual score of 3, had a history of myocardial infarction and was the only subject across groups whose distribution of myocardial uptake was focal. The second, who received a visual score of 2, had no history of myocardial infarction and had diffuse myocardial tracer uptake. One ATTRm patient with an usual TTR mutation (Thr59Lys) but who did not have a thickened myocardium relative to other ATTR patients received a lower than expected visual score of 1.
For quantitative scoring of cardiac tracer uptake (Table 2), subjects with ATTR cardiac amyloidosis had higher absolute counts within the heart ROI than those with AL amyloid (29±2 versus 22±3; P=0.04) overall, but the trend across the 3 groups was not statistically significant (P=0.11). Accordingly, we indexed the absolute heart ROI counts according to the absolute background counts over the contralateral chest as the H/CL ratio. This ratio was significantly higher among ATTR patients as compared with AL patients (1.80±0.04 versus 1.21±0.04) as well and was significant by ANOVA (P<0.0001). Receiver operating characteristic curves demonstrated an area of 0.992, P<0.001 for distinguishing ATTR and AL cardiac amyloidosis with a ratio of H/CL >1.5 consistent with intensely diffuse myocardial tracer retention having a 97% sensitivity and 100% specificity for identifying ATTR cardiac amyloidosis (Figure 2). When analyzing heart total counts per ROI, measurements were also significantly greater in ATTR subjects as compared with AL subjects (P=0.001). Heart maximum counts per pixel were also significantly higher in the ATTRm group than in the AL group (P=0.01).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform 99mTC uptake quantification using tomographic images when the teaching of Chang is taken in view of Bokhari.  Chang teaches determination of ventricular lateral wall uptake on axial fused single-photon emission computed tomography/computed tomography imaging.  One would have been motivated to perform determination of the extent of cardiotoxicity by a quantitative scoring method using emission tomography, with a reasonable expectation of success, because Yamamoto teaches that SPECT can be used to determine quantitative scoring of cardiac tracer uptake.  With regard to the limitation wherein an estimate of the amount of hydroxychloroquine in the heart of the subject, it is submitted that at least some amount was determined to be present. 
Regarding claims 3, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform imaging of the heart serially over time to monitor disease progression of hydroxychloroquine-mediated cardiotoxicity or response to treatment when the teachings of Chang and Yamamoto are taken in view of Bokhari.  Each of Chang and Bokhari are directed to use of 99mTc-Pyp for cardiac imaging. One would have been motivated to do so with a reasonable expectation of success because Bokhari teaches scintigraphy to be promising for monitoring disease progression or response to treatment.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (J. Cardiac Failure, August 01, 2017, 23(8) Supplement S46-47 (abstract)), in view of Bokhari et al. (Circ Cardiovasc Imaging., 2013 March 1, 6(2), p. 195–201), in further view of Technescan™ PYP™, https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/017538s019lbl.pdf, 03/2017).
The rejection over Chang in view of Bokhari is applied as above.
With regard to claims 11-20, Chang does not specifically recite that 99mTc-pyrophosphate was administered with an injector.
Technescan™ PYP™ teaches a Technetium Tc 99m Pyrophosphate Injection which is a sterile, non-pyrogenic, diagnostic radiopharmaceutical suitable for intravenous administration after reconstitution with sterile sodium pertechnetate Tc 99m injection or sterile 0.9% sodium chloride injection (page 1).  When injected intravenously, Technetium Tc 99m Pyrophosphate has a specific affinity for areas of altered osteogenesis. It is also concentrated in the injured myocardium, primarily in areas of irreversibly damaged myocardial cells (page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide 99mTc-pyrophosphate via an injector when the teachings of Chang and Bokhari are taken in view of Technescan™ PYP™.  One would have been motivated to do so, with a reasonable expectation of success, because Technescan™ PYP™ shows that 99mTc pyrophosphate is commercially available for use via injection and when injected intravenously, Technetium Tc 99m Pyrophosphate has a specific affinity for areas of altered osteogenesis and injured myocardium.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618